         Case 1:19-cv-06642-PGG Document 41 Filed 12/17/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007


                                                    December 17, 2019

BY ECF
The Honorable Paul G. Gardephe
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    Village of Scarsdale v. Internal Revenue Service et al., No. 19 Civ. 6654 (PGG);
              State of New Jersey et al. v. Mnuchin et al., No. 19 Civ. 6642 (PGG)

Dear Judge Gardephe:

        This Office represents the Internal Revenue Service (“IRS”); the Department of the
Treasury; Charles P. Rettig, Commissioner of the IRS; and Steven T. Mnuchin, Secretary of the
Treasury, who are the defendants (together, the “Government”) in both of the above-referenced
related actions (the “Scarsdale Case” and the “State Case”). We write respectfully to make two
requests regarding the Government’s combined motion to dismiss and motion for summary
judgment, which is due in both cases on December 20, 2019. See Scarsdale Case, ECF No. 25;
State Case, ECF No. 40. We have conferred with counsel for the Plaintiffs in both cases, and
they consent to these requests.

      First, the Government respectfully requests the Court’s permission to file one omnibus
memorandum of law, up to 45 pages long, setting forth its arguments for dismissal and summary
judgment in both cases.

        Second, the administrative record that will accompany the Government’s motion will be
voluminous, and it will therefore not be practicable to file the record either on ECF or in hard
copy with the Clerk of the Court. We therefore request that the Court so-order this letter, to
permit the Government to file the administrative record with the Clerk of the Court by delivering
it on disk (per the Court’s bundling rule, when the Government’s motion has been fully briefed).

       We thank the Court for its consideration of these matters.
         Case 1:19-cv-06642-PGG Document 41 Filed 12/17/19 Page 2 of 2
                                                                                Page 2


                                            Respectfully,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                        By: __s/Rebecca S. Tinio____________
                                            JEAN-DAVID BARNEA
                                            REBECCA S. TINIO
                                            Assistant United States Attorneys
                                            Tel. (212) 637-2679/2774
                                            Fax (212) 637-2686

cc:   Counsel for plaintiffs (by ECF)
